Citation Nr: 1234496	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-03 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for lumbar spondylosis with degenerative disc disease, status post L-5 discectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1981 and from February 1983 to April 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.


REMAND

The Veteran seeks a rating in excess of 20 percent for his service-connected lumbar spondylosis with degenerative disc disease, status post L-5 discectomy.  The Board observes that the most recent VA examination to determine the current degree of severity of the disability was in March 2009, more than 3 years ago.  

A March 2010 MRI of the lumbar spine noted that the Veteran presented with complaints of lower back pain that was worsening without improvement.

The U. S. Court of Appeals for Veterans Claims has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected lumbar spondylosis with degenerative disc disease, status post L-5 discectomy, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Additionally, the Board notes that there is some question as to whether the Veteran's current nuerological symptoms are a result of his service-connected back disability or a result of his non service-connected diabetes.  The VA examiner in March 2009 determined that he was unable to identify or any specific dermatomal or nerve pattern to the Veteran's decreased sensation but indicated that the decreased sensation was most consistent with the stocking and glove pattern noted in diabetes.  The examiner also reported that while the Veteran had degenerative disc disease at each of his lumbar levels, he was unable to detect any radicular symptoms specific to these levels on the examination.

Conversely, in a February 2010 orthopedic treatment note, a private physician opined that the Veteran had right L5 radiculopathy, "probably from a combination of foraminal stenosis and lateral recess stenosis."  

As there are conflicting opinions as to the nature of the Veteran's radicular symptoms, the examiner should also provide an opinion as to the nature and extent of the Veteran's neurological symptoms.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the RO/AMC should arrange for the Veteran to be afforded a VA examination with an appropriate examiner for the purpose of ascertaining the severity of his service-connected back disability, to include any associated neurological impairment.  All evaluations, studies and tests deemed necessary should be accomplished. 

The RO/AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should determine whether there is any neurological impairment due to the Veteran's service-connected back disability.  If neurological impairment due to the Veteran's back disability is found, the examiner should specifically identify the nerve or nerves that are affected by the Veteran's service-connected back disability, and discuss the severity of the nerve impairment.  In this regard, the examiner should state whether there is complete or incomplete paralysis of the affected nerve, and if the paralysis is incomplete whether the incomplete paralysis is mild, moderate, moderately severe, or severe.

3.  The RO or AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

